 



Exhibit 10.6
AMENDMENT NO. 1 to
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
for
DISCOVERY PRODUCER SERVICES LLC
     This Amendment No. 1 (the “Amendment”) to the Third Amended and Restated
Limited Liability Company Agreement (the “Agreement”) of Discovery Producer
Services LLC (the “Agreement”), is adopted, executed and agreed to by and among
Duke Energy Field Services, LLC (“DEFS Member”), a Delaware Limited Partnership,
Williams Energy, L.L.C. (“Williams Member”), a Delaware Limited Liability
Company, and Williams Partners Operating LLC (“Williams MLP Member”), a Delaware
limited liability company, as all of the Members of the Company, pursuant to the
authority granted in Section 11.2 of the Agreement. Capitalized terms used but
not defined in this Amendment shall have the definitions assigned to such terms
in the Agreement.
     WHEREAS, the Members entered into the Agreement on June 13, 2005, but
effective as of the Effective Date;
     WHEREAS, Section 11.2 of the Agreement provides that the Agreement may be
amended by an instrument in writing signed by all of the Members;
     WHEREAS, the Members deem it to be in the best interest of the Company to
amend Sections 5.10 and 8.2(b) of the Agreement as provided in this Amendment.
     NOW, THEREFORE, the Agreement is hereby amended as follows:
     1. Section 5.10 is hereby amended and restated to read in its entirety as
follows:
“Section 5.10 Appointment of DGT Management Committee.
     Under the Transmission LLC Agreement, the Company has the power to appoint
the Management Committee of Transmission (the “DGT Management Committee”). The
Company shall exercise this power so that the DGT Management Committee shall be
comprised of one representative designated by each Member. Each Member shall
designate, by written notice to the other Members, one representative to serve
on the DGT Management Committee and one alternate to serve in either such
representative’s absence. Each representative and alternate shall be employees
of the appointing Member or one of its Affiliates, shall serve at the pleasure
of such Member and shall represent and bind such Member with respect to any
matter. Alternates may attend all DOT Management Committee meetings but shall
have no vote at such meetings except in the absence of the representative for
whom he is the alternate. Upon the death, resignation or removal for any reason
of any representative or alternate of a Member, the appointing Member shall
promptly appoint a successor. The DGT Management Committee representative of
each Member shall have one vote equal to the Percentage Interest of the Member
appointing such representative and shall exercise such vote on behalf of such
appointing Member in connection with all matters under the Transmission LLC
Agreement.”
     2. Section 10.2(b) is hereby amended and restated to read in its entirety
as follows:
          “(b) Upon request of a Member, the Company will prepare and deliver to
any such Member or its Parent that is a publicly traded partnership all of such
additional financial statements, notes thereto and additional financial
information not prepared pursuant to Section 10.2(a) above as may be required in
order for such Member or Parent to comply with its reporting requirements under
(i) the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, (ii) the Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder and (iii) any national securities
exchange or automated quotation system, in each case, on a timely basis. All of
such financial statements must be prepared in accordance with GAAP. The cost to
the Company of preparing of any financial statements on behalf of any Member or
Parent that is a publicly traded partnership pursuant to this Section 10.2(b)
shall be reimbursed to the Company by the Member requesting such financial
statements, except that, in the case of two or more Members requesting such
financial statements, the cost

51



--------------------------------------------------------------------------------



 



shall be borne by the Company and shall not be reimbursed by any Member.”
     3. Except as hereby amended, the Agreement shall remain in full force and
effect.
     4. This Amendment shall be governed by and construed and enforced in
accordance with the Laws of the State of Delaware as applied to contracts made
and performed within the State of Delaware, without regard to principles of
conflict of Laws.
     5. If any of the provisions of this Amendment is held invalid or
unenforceable, such invalidity or unenforceability shall not affect in any way
the validity or enforceability of any other provision of this Amendment. In the
event any provision is held invalid or unenforceable, the Members shall attempt
to agree on a valid or enforceable provision which shall be a reasonable
substitute for such invalid or unenforceable provision in light of the tenor of
this Amendment and, on so agreeing, shall incorporate such substitute provision
in this Amendment.
     6. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
* * * * *
     IN WITNESS WHEREOF, the Members hereto have executed this Agreement as of
December 21, 2005.

52



--------------------------------------------------------------------------------



 



                  DUKE ENERGY FIELD SERVICES, LLC    
 
           
 
  By:   /s/ W. H. Easter, III
 
   
 
  Name:   W. H. Easter, III    
 
  Title:   CEO & President    
 
                WILLIAMS ENERGY, L.L.C.    
 
           
 
  By:   /s/ R. T. Cronk
 
   
 
  Name:   R. T. Cronk    
 
  Title:   Vice President    
 
                WILLIAMS PARTNERS OPERATING LLC    
 
           
 
  By:   /s/ Donald R. Chappel
 
   
 
  Name:   Donald R. Chappel    
 
  Title:   Chief Financial Officer    

53